Citation Nr: 1342112	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a disability manifested by blood in the stool.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  The issues of service connection for GERD and for a disability manifested by blood in the stool are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These issues were originally before the Board on appeal from an April 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The issue of service connection for a right foot disability has not been before the Court; it arises from the same April 2005 RO rating decision.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The case was before the Board in April 2009, when each of these issues was remanded for additional development.  An August 2011 Board decision denied the Veteran's appeals seeking service connection for GERD and for a disability manifested by blood in the stool.  He appealed that decision to the Court.  In May 2013, the Court issued a mandate that vacated the August 2011 Board decision on these issues and remanded the matter for readjudication consistent with the instructions outlined in a February 2013 memorandum decision.

The April 2009 Board remand included the matter of whether new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury; in August 2011, the matter was reopened and on de novo review remanded for further development.  In December 2012, the right foot issue alone was again before the Board; it was again remanded for additional development.

While the Veteran had a private attorney representing him before the Court, the July 2004 VA Form 21-22 (appointing The American Legion as the Veteran's representative in all of the matters pending before the Board) remains in effect, and the Veteran has made no indication of a desire to change his representation before the Board.  Thus, although the issues in this appeal have taken somewhat divergent procedural paths with some having been appealed to the Court, the Veteran retains the same representative for all three issues before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2013 Court memorandum decision discussed the need for the Board to provide a more adequate statement of reasons or bases regarding the credibility of some of the Veteran's statements.  Specifically, the Court directed attention to the assessment of the credibility of the Veteran's testimony seeking to establish the occurrence of in-service symptomatology featuring observing blood in his stool.  Additionally, the February 2013 Court memorandum decision directed attention to the question of whether the Board has satisfied "its duty to assist by obtaining records from Magma Copper Company."  The Court stated "[i]f the appellant would like VA to attempt to obtain other records, including from Magma Copper Company, he must notify VA and provide any authorizations necessary to obtain these records.  Significantly, in the Veteran's September 2012 appellate brief to the Court, the Veteran's attorney asserted the following on the Veteran's behalf:

In his Statement in Support of Claim dated March 18, 2005, [the Veteran] submitted that he was treated at Magma Copper Company for various ailments including stomach problems between 1975 and 1979....  By providing this information, [the Veteran] fulfilled his obligation to identify the company holding the relevant records, the time frame covered by the records, and the condition for which the treatment was provided.  Once adequately identified, the VA's duty to assist obligated it to make reasonable efforts to obtain those records.
The Board has identified the referenced March 2005 statement in the claims-file.  The Board finds that VA has been notified that the Veteran desires to have VA assist him in attempting to obtain outstanding medical records from Magma Copper Company from 1975 to 1979 in connection with this claim.  Moreover, in the referenced March 2005 statement, the Veteran indicated that he "was treated at Magma Copper Co. in Superior, Az for various ailments including stress, stomach problems, feet problem between 1975 and 1979."  Thus, the Veteran has identified the sought records as potentially pertinent to not only the issues on remand from the Court but also the right foot disability issue that is also before the Board.

Accordingly, to ensure fulfillment of the duty to assist the Veteran and to ensure compliance with the February 2013 Court memorandum decision, a remand of all issues on appeal to obtain the identified outstanding medical records is necessary.

Regarding the right foot disability issue, the Board remanded this issue in December 2012 to afford the Veteran a VA examination with an adequate etiology opinion addressing key medical questions.  The Veteran was scheduled for such examination in January 2013, but failed (without explanation) to report.  As this issue must be remanded for other reasons, the Board finds that it reasonable to afford the Veteran one more opportunity to appear for a scheduled VA examination.

Finally, the Board has given consideration to the February 2013 Court memorandum decision's comments regarding the duty to provide a VA examination in connection with the claims for GERD and for disability manifested by blood in the stool.  The Court found that "any determination regarding whether a VA medical examination must be provided is premature" until the Board provides a more adequate assessment of the credibility of the Veteran's statements regarding his stomach disorder.  In light of the fact that this case must be remanded for other reasons, and as the Board seeks to avoid future further remand and seeks to provide the Veteran with every consideration in this case, the Board finds that it is reasonable in these circumstances to afford the Veteran a VA medical examination to address the etiology of his claimed GERD and claimed disability manifested by blood in the stool.  (The Board intimates no finding regarding credibility of lay testimony at this time; no such finding is implied by the affording of a VA examination in connection with this remand.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any and all providers of medical evaluation and/or treatment he has received (a) for GERD, (b) for a disability manifested by blood in the stool, and (c) for a right foot disability.  He should also be asked to provide releases for complete records of treatment from all providers identified (specifically including records of treatment at Magma Copper Company in Superior, Arizona between 1975 and 1979).  The RO must secure for association with the claims file the complete clinical records (to the extent such records are not already associated with the claims-file) from all sources identified.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  Once the record is determined to be complete, the RO should arrange for a podiatry examination of the Veteran to determine the nature and likely etiology of his current right foot disability.  The examiner should review the record (to include this remand), examine the Veteran, and provide an opinion that responds to the following:

(a) Please identify, by clinical diagnosis(es), each foot disability entity found. The examiner must specifically address whether or not during the pendency of this claim (since September 2003) any disability relating to the Veteran's right heel complaints in January and February 2003 is shown. The examiner must account for the November 2003 finding of tendonitis and the October 2008 to January 2009 complaints of right foot calcaneus area tenderness and pain.

(b) As to each diagnosed right foot disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or caused by) the Veteran's active duty service, including any complaints/findings/injury therein?

The examiner must explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

3.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any current disability manifested by blood in the stool.  The examiner should review the record (to include this remand), examine the Veteran, and provide an opinion that responds to the following:

(a) Please identify (by clinical diagnosis/diagnoses) each disability entity found that manifests by blood in the Veteran's stool and is shown during the pendency of this claim since September 2003 (including consideration of the Veteran's treatment for hemorrhoids).

(b) As to each diagnosed disability entity manifested by blood in the stool, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or caused by) the Veteran's active duty service, including any complaints/findings/injury therein?

The examiner must explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his GERD.  The examiner should review the claims file (to include this remand), examine the Veteran, and provide an opinion that responds to the following:

Based on the factual evidence of record, please identify the likely etiology for the Veteran's GERD.  Specifically, it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or caused by) the Veteran's active duty service, including any complaints/findings/injury therein?

The examiner must explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

5.  The RO should then review the record and re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

